Citation Nr: 1018943	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include spinal stenosis with L5 radiculopathy.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from October 1951 to October 1954, to include active 
duty in Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board Hearing in August 
2009.  A transcript is associated with the claims folder.  

In September 2009, the Board remanded the appeal for 
additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The competent medical evidence of record shows that the 
Veteran experiences spinal stenosis, degenerative disc 
disease, and degenerative joint disease in the lumbar spine

2.  The Veteran credibly testified that he injured his back 
in service, and he and his spouse credibly testified that he 
has had back pain since that time.  


CONCLUSION OF LAW

Service connection for a low back disorder is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  Although no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In VCAA letters to the Veteran, he was informed about the 
information and evidence not of record that is necessary to 
substantiate his service connection claim, the information 
and evidence that VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  
In addition, the letters provided the Veteran notice 
regarding the evidence and information needed to establish a 
disability rating and effective dates, as outlined in 
Dingess-Hartman.   

Also, the Veteran is represented by the Florida Department of 
Veterans Affairs and that organization is presumed to have 
knowledge of what is necessary to substantiate a claim for 
service connection.  Neither the Veteran nor his 
representative have pled prejudicial error with respect to 
the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including a VA examination 
report.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examination, the Board finds that the Veteran was 
provided a thorough VA orthopedic examination.  See 38 C.F.R. 
§§ 3.326, 3.327 (2009).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  The examination report is well-
rationalized, and it fully addresses the contended 
relationship between a low back disability and service.  
Under these circumstances, there is no duty to provide 
another examination or medical opinion with regard to these 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009).   

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection will be presumed for certain chronic 
diseases, including osteoarthritis, if manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends that he is entitled to service 
connection for a low back disability, to include spinal 
stenosis at L5 with radiculopathy.  Essentially, he argues 
that he experienced a trauma while serving with the U.S. 
Marines in the Korean War, and that he currently suffers from 
a residual disability.  He specifically alleges that while 
lifting the engine of an armored track vehicle in service, he 
heard a "popping" in his back, and that he has experienced 
problems with his back ever since.  

The service treatment records do not reveal any treatment for 
low back symptoms.  Additionally, there are no medical 
records showing treatment for back disability within the 
first post-service year.  Despite this, the Board, in 
reviewing the claims file, noted the testimony of the 
Veteran's spouse offered at a Travel Board Hearing in August 
2009, where she asserted witnessing the Veteran complaining 
about back problems as early as 1957.  As this lay 
observation was only a few years after service separation, 
the Board found it necessary for the Veteran to be able to 
add additional evidence to the record, as well as determining 
that a comprehensive VA examination was appropriate.  

The associated report of the VA examination, dated in 
February 2010, included a detailed summary of the Veteran's 
post-service back history.  The examination noted 
consultations in March 2002, where the Veteran was assessed 
as having Grade I spondylolisthesis of L4 and L5, with noted 
facet joint deterioration and bulging.  In February 2006, the 
Veteran was noted to have had a history of low back pain 
dating to May 1998, with physical therapy being unable to 
provide any significant relief.  The examiner noted that the 
Veteran's service treatment records did not contain any 
consultation, treatment, or complaint of low back symptoms.  
The Veteran did not provide any additional medical records 
after the Board's remand for the examiner to consider.  

Given the Veteran's history, as established via a thorough 
review of the claims folder, the examiner diagnosed the 
Veteran as having current lumbar stenosis with degenerative 
disc and joint disease.  Regarding a nexus to service, 
however, the examiner issued a negative opinion.  That is, he 
stated that it was less likely as not that any lumbar spine 
disability had its onset in service, or was causally related 
to any incident in service, including the low back injury 
sustained while loading an armored track vehicle engine in 
Korea.  As a rationale, the examiner first noted that the 
service treatment records did not show treatment for a low 
back injury with "subsequent residual disabilities," and 
stated that the most common cause of lumbar stenosis is 
degenerative joint and disc disease.  He went on to conclude 
that "as with other joints in the body, arthritis commonly 
occurs in the spine as a result of the normal aging 
process."  The examiner noted that this conclusion is 
"known in medical literature," and then listed how 
stenosis, degenerative joint, and degenerative disc disease 
can form due to natural aging.  The examiner concluded that 
"there is little that can be done to prevent spinal 
stenosis."  

The record contains consultations by private physicians 
dating, at the earliest, to 1998.  It is evident that the 
Veteran has had need for treatment of his low back symptoms 
since this time, and that there has been little relief from 
physical therapy or other therapeutic remedies.  

Although the only nexus opinion is negative, the examiner 
based his opinion, in large part, on the absence of medical 
documentation of the Veteran's injury in service and 
treatment thereafter.  As noted in the Board's September 2009 
remand, the Board found the Veterans testimony, and that of 
his spouse, to be credible regarding both the in-service 
injury and the symptomatology since service.  Although 
arthritis commonly occurs as a result of the normal aging 
process, it presumably also commonly occurs as a result of 
trauma.  Although the examiner did not specifically state 
this, the rationale for his opinion is faulty.  The Board 
sees no reason to remand this appeal for another opinion.  In 
light of the credible testimony at the August 2009 hearing, 
the Board finds that the evidence is at least in equipoise.  
The Board finds that the Veteran suffered an injury to his 
back in service and had continuous symptoms since.  Service 
connection for low back disability, to include spinal 
stenosis with L5 radiculopathy is granted.







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disability, 
to include spinal stenosis with L5 radiculopathy is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


